 UNIVERSITY OF VERMONT/VERMONT EDUCATIONAL TVUniversity of Vermont/Vermont Educational Televi-sion and International Brotherhood of ElectricalWorkers, Local 42, AFL-CIO. Case 1-CA-15759September 24, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on March 14, 1979, by Inter-national Brotherhood of Electrical Workers, Local42, AFL-CIO (herein called the Union), the Gen-eral Counsel of the National Labor RelationsBoard, by the Acting Regional Director for Region1, issued a complaint dated June 15, 1979, againstUniversity of Vermont/Vermont Educational Tele-vision (herein called Respondent). The complaintalleges that Respondent violated Section 8(a)(l)and (5) of the Act by refusing to bargain with theUnion about wages until the legislature of the Stateof Vermont appropriated funds for that purpose.Copies of the charge and the complaint andnotice of hearing were duly served on Respondentand the Union. On June 20, 1979, Respondent filedan answer to the complaint denying the commis-sion of any unfair labor practices.On January 28 and 30, 1980, the parties executeda stipulation of facts, which the General Counselfiled with the Board on February 14, 1980. OnJune 11, 1980, the Board issued an order rejectingthe stipulation of facts because it was not accompa-nied by a motion to transfer proceeding to theBoard and a signed statement whereby the partiesagreed to submit the case directly to the Board forfindings of fact, conclusions of law, and a decisionand order. On July 3 and 9, 1980, the parties ex-ecuted a motion to transfer proceeding to theBoard, wherein they waived a hearing before anadministrative law judge and agreed to submit thecase to the Board for findings of fact, conclusionsof law, and a decision and order based on the stipu-lation of facts and attached exhibits which had pre-viously been filed with the Board. On August 8,1980, the Board issued an order granting themotion, approving the stipulation, and transferringthe proceeding to the Board. Thereafter, the Gen-eral Counsel and Respondent filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the basis of the stipulation, the briefs, andthe entire record in this proceeding, the Boardmakes the following findings and conclusions:258 NLRB No. II. JURISDICTIONRespondent is now, and has been at all times ma-terial herein, a nonprofit corporation with its ex-ecutive offices and principal academic facilities lo-cated in Burlington, Vermont, engaged in provid-ing educational services, including, inter alia, theoperation of a nonprofit educational televisionbroadcasting system from its studio and facilitieslocated in Colchester, Vermont, and its transmittersites located in Rutland, Windsor. Stowe, and EastBurke, Vermont. Only Respondent's educationaltelevision system facilities are involved in this pro-ceeding. During the past 12 months, a representa-tive period, Respondent had gross revenues inexcess of $1 million. During this same period, Re-spondent purchased and received goods valued inexcess of $50,000 for use at its Vermont facilitiesdirectly from sources located outside the State ofVermont. The complaint alleges, Respondent'sanswer admits, and we find that Respondent is anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.'II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, Respondent's answeradmits, and we find that the Union is now, and hasbeen at all times material herein, a labor organiza-tion within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The Stipulated Facts1. The creation of VETVVermont Educational Television (herein calledVETV) is a division of the University of Vermont(herein called UV), which was established in 1966by an enabling act of the legislature of the State ofVermont.2A chronology attached to the stipula-tion of facts in this case reveals that the followingsequence of events led up to the enactment of thisstatute.In December 1960, UV applied to the FordFoundation for a $21,000 grant "to be used for aproject looking forward to the establishment of aneducational television facility for Vermont." InJanuary 1961, the Ford Foundation approved UV'sgrant. In February 1961, a UV associate professorwas named director of the project. In March 1961,the firm of Jansky & Bailey of Washington, D.C.,i See University of Vermont and State Agricultural College. 223 NLRB423 (1976), where the Board asserted jurisdiction over the University.finding that, despite the receipt of about 25 percent of its total revenuesfrom the State, it was not a "political subdivision" of the State inasmuchas it was free from state control over administration, personnel policies,accounting procedures, and other essential areas.2 Title 16 Vermont Statutes Annotated, Chapter 86.247 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas retained as engineering consultant for the pro-ject, and the firm of Covington & Burling of Wash-ington, D.C., was retained as legal counsel for theproject. In May 1961, the general manager of theUniversity of Nebraska educational television sta-tion was retained as project consultant. On June 1,1961, the Ford Foundation study was completed,showing "a crucial need for educational televisionin Vermont" and indicating that four UHF trans-mitters would reach 98 percent of the State.In March 1962, UV applied to the Federal Com-munications Commission to reserve four specificUHF channels in Vermont for educational use. OnSeptember 25, 1962, the FCC reserved those fourUHF channels for educational television in Ver-mont, despite vigorous opposition by interests inother States to the assignment of one particularchannel to Vermont. On June 5, 1963, the VermontHouse of Representatives defeated a bill whichwould have provided $1,595,700 to construct aneducational television network; however, on June29, 1963, the Vermont legislature passed a resolu-tion giving UV the responsibility for developmentand ultimate operation of educational television inVermont and providing $5,000 to reimburse UVfor its expenses in reserving the four UHF channelsfor Vermont.3On September 1, 1963, Covington &Burling advised UV that the most effective mannerof implementing the legislative intent of the Juneresolution would be to apply to the FCC for con-struction permits for all four reserved channels andto apply to the U.S. Department of Health, Educa-tion, and Welfare for Federal matching funds forthe construction.On March 2, 1964, the chief engineer for Maine'seducational television network was retained as en-gineering consultant for the preparation of applica-tions for FCC construction permits and for HEWmatching funds. On June 9, 1964, UV applied toHEW for Federal matching funds for construction,and, on July 21, 1964, UV applied to the FCC forconstruction permits for the four channels. OnAugust 5 and 13, 1964, the FCC and HEW, respec-tively, accepted UV's applications. On August 14,1964, UV's president met with the Governor ofVermont. The Governor stated that he intended tosupport legislation to create VETV and asked UV"to go as far as possible with final plans to facili-tate the earliest possible on-the-air date after legis-lative approval of construction funds."After this conversation, the engineering consul-tant was requested to prepare specifications for alltransmission equipment to be ready for bidding,and an attorney was requested to obtain legal clear-3 This was apparently the first action taken by the legislature concern-ing educational television ill Vermont.ance for all proposed transmitter sites. On October8, 1964, UV representatives met with the StateBuilding Commission and selected the firm of Free-man, French, and Freeman as the architect for allproposed VETV buildings. The Building Commis-sion then instructed the architect to prepare build-ing plans to be ready for bid if and when the legis-lature provided construction funds. On January 4,1965, UV applied to the U.S. Housing and HomeFinance Agency for an advance to fund part of thecosts of such plan preparation.4Later in 1965, theHHFA approved an advance of $26,292 to UV,which UV would be required to pay back, for planpreparation for the proposed construction of astudio and four transmitter buildings.The legislation creating VETV went into effecton March 10, 1966.5The statute describes its pur-poses and the authority of the trustees of UV inoperating VETV as follows:§2801. GiftsThe trustees of [UV] may accept any gift ofmoney or real or personal property, fromany source whatever, and grants in aid fromthe federal government to assist in carryingout the purposes of this chapter.§2802. Construction[UV] may acquire real estate, construct, op-erate, manage and equip television broadcaststations and related auxiliary broadcast sta-tions including microwave facilities, andmay interconnect with any other televisionstation or network for the purpose of pro-viding a statewide educational television net-work for the transmission of programs topupils in schools, colleges and universities inVermont, as well as to the public generallythroughout the state; and may enter into anycontract, considered necessary to carry out thepurposes of this chapter. Title to the facilitiescreated under this chapter shall be held inthe name of [UV]. [Emphasis supplied.]§2803. PurposesThe action of [UV] in applying for construc-tion permits and federal matching funds inconnection with educational television inVermont is expressly ratified and confirmed.[UV] may hold all necessary governmental4 The board of trustees' resolution authorizing application for this ad-vance stated in part:That if such advance be made the applicant shall provide or makenecessary arrangements to provide such funds, in addition to the ad-vance, as may be required to defray the cost of the plan preparation5 This was apparently the next action taken by the legislature concern-ing educational television in Vermont after the resolution f June 29.1963.248 UNIVERSITY OF VERMONT/VERMONT EDUCATIONAL TVauthorizations for all facilities contemplatedby this chapter, and shall take all acts neces-sary for the efficient and economical operationof those facilities according to good educationaland engineering practices, all in accordancewith applicable law, rules and regulations.[Emphasis supplied.]In addition to vesting management responsibilityfor VETV with the trustees of UV, the statute alsoprovides for two advisory committees. One, the in-structional television committee, "is created for thepurpose of consulting with and advising the ...trustees ...in the determination of all elementaryand secondary in-school instructional televisionprogramming, policy and courses for the [VETV]network." The second, the broadcasting council,"is created for the purpose of consulting with theadvising and assisting the ...trustees ...in car-rying out the purposes of this chapter." The statutecontains no other limitations on the authoritygranted to the trustees to operate VETV.2. The funding of VETVVETV began operations in about 1967. VETVemployees have always been considered UV em-ployees, receiving the same fringe benefits and sub-ject to the same personnel policies as other UVemployees. VETV accounts have always been keptseparate from the general funds of UV. VETV'sfunding since 1966 has been based on moneys re-ceived from three sources: the State of Vermont,the Federal Government, and private sources suchas donations and auctions. While VETV initiallyreceived almost all of its funding from the State, asof early 1979 VETV received about one-third of itsfunding from each of the above three sources.VETV's appropriation from the State of Vermontis a line item in the state budget, which is separatefrom the UV appropriation. Although UV submitsthe annual funding requests for both VETV andUV to the state legislature together, VETV's ap-propriation request is treated separately from UV'sappropriation request by legislative committees andcan be voted on separately from the UV appropri-ation when placed before the legislature for finalapproval. The record indicates that VETV's Fed-eral funding comes from the Corporation forPublic Broadcasting; however, there is no evidencein the record as to the procedure followed by UVin applying for this Federal money or as to theprocedure used by CPB in approving VETV'sfunding.The record reveals that the UV trustees are re-sponsible for approving two VETV budgets foreach fiscal year:6 a capital outlay budget and anoperational budget. Apparently, as of early 1979,VETV's yearly lump-sum appropriation from theState of Vermont covered only part of the costsfor each of these two VETV budgets. The recordindicates that the VETV budget approval processhas generally worked as follows. About 1 yearbefore a particular fiscal year begins, the VETVbroadcasting council makes a recommendation tothe UV trustees of a specific yearly amount ofmoney for the VETV budgets for the fiscal yearand the following fiscal year.7The UV trusteesthen approve specific budgets for those two fiscalyears, which have on occasion been smaller thanthe amounts requested by the VETV broadcastingcouncil.After the budgets are approved, the president ofUV presents VETV's appropriation requests forthe two fiscal years to the Governor and to thelegislature of the State of Vermont." After receiv-ing VETV's appropriations requests from UV, theGovernor makes his own recommendation to thelegislature as to the amount of funding VETVshould receive; the Governor has frequently rec-ommended that VETV's appropriation should beless than its request. The legislature finally acts toapprove a specific appropriation for VETV foreach of the two fiscal years sometime shortlybefore the first of the two fiscal years begins.9This does not necessarily end the VETV budgetapproval process, however; for even after the legis-lature has approved VETV's appropriation for aparticular fiscal year, UV has on several occasionsrequested additional appropriations from the legis-lature for VETV, sometimes even after that fiscalyear has begun. The minutes of the meetings of theUV trustees, which are attached to the stipulationof facts herein, indicate that such requests for sup-plemental appropriations have occurred on the fol-lowing occasions.The minutes for a meeting occurring in aboutlate 196610 note "that an additional amount of$63,762 the first year [FY 1968] and $92,190 thesecond year [FY 1969] would be needed in additionto the amount originally reported to the legislatureUV's fiscal year runs from July I to June 30.Thus, in September 1966, the VETV broadcasting council made arecommendation to the UV trustees as to the amounts of the VETV bud-gets for fiscal years 1968 (beginning July 1. 1967) and 1969.8 As noted above, the most recent appropriations requests have onlycovered a part of the total VETV budget amounts for each fiscal year.9 Thus, the legislature wvould approve the VETV appropriations forfiscal years 1968 and 1969 sometime in the spring of 1967 Apparently.beginning in about 1970 with the budget for fiscal year 1971. UV present-ed appropriations requests for VETV to the legislature on a yearly asvell as a biennial basis; however. the budget approval process remainedthe same"' The exact date of this meeting does not appear in the portion of theminutes contained in the record249 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto complete and operate the [VETV] program. Aportion of this amount is in University overheadfor administrative purposes. This was not includedwith the original request."" The trustees voted toincorporate these additional amounts in the finalVETV appropriations request to the legislature forfiscal years 1968 and 1969; apparently, UV had al-ready presented a smaller VETV appropriations re-quest for those years to the legislature. At a meet-ing in late 1969 (after fiscal year 1970 hadbegun), 2the trustees voted to request a supple-mental appropriation of $80,985.70 from the legisla-ture for use by VETV in fiscal year 1970, in orderto avoid curtailing VETV's operations.'3The min-utes of this meeting note that "expenses of about$4,000 to $5,000 per month above resources will beincurred from January 1, 1970 on" by VETV. At ameeting on August 16, 1975, the trustees voted "torequest from the Emergency Board of the State theamount of $44,799 to enable [VETV] to eliminateits deficit." Again at a meeting on November 7,1975, after a discussion of "the strategy for fundingthe [VETV] deficit," the trustees voted to requesta supplemental appropriation of $10,800 from thelegislature for VETV for fiscal year 1976 (whichhad already begun) and to reconsider in Decemberthe appropriation request to the legislature forVETV for fiscal year 1977. At a meeting on Octo-ber 1, 1977, the trustees voted to request a supple-mental appropriation of $13,909 from the legisla-ture for VETV for fiscal year 1978 (which had al-ready begun) "for the purpose of replacing a Klys-tron tube at the Mt. Ascutney facility." At thesame meeting, the trustees voted to request "an in-crease of $66,800 in the fiscal year 1979 appropri-ation for general operations of [VETV]" from thelegislature.The record reveals that on the three occasionsdescribed above when VETV operated at a deficit(i.e., FYs 1970, 1975, and 1976), UV advanced cashto VETV at the end of the fiscal yar to enableVETV to meet its current operating expenses, andthese advances were then paid back from subse-quent VETV revenues. The record also revealsthat on one occasion in about 1967, UV used itsown funds to purchase land for possible use byVETV.'4The record does not indicate whether" Until fiscal year 1971, UV charged VETV overhead; however,since that time UV has been precluded from doing so by the legislature.12 The exact date of this meeting does not appear in the portion of theminutes contained in the record.1a The minutes indicate that, if this money were not received. VETVwould have to cut back night programming and lay off several employ-ees.14 Thus, the minutes of a trustees' meeting in about 1967 (the exactdate does not appear in the minutes) state that:Acting as agent for VETV]. [UV] entered into agreement to pur-chase a piece of land ..for 2.750. After the negotiations had beenUV was paid back for the purchase price of thisland from later VETV revenues.The record contains no evidence as to the specif-ic dates when the state legislature acted upon anyof the various VETV appropriations requests de-scribed above (either initial or supplemental), as tothe actual amounts appropriated by the state legis-lature in each instance, or as to the specific dateson which VETV actually received each such ap-propriation. The record does indicate generallythat the state appropriation for each fiscal year be-comes available on July 1, the beginning of thatfiscal year. The record affirmatively establishesthat the yearly state appropriation is a lump sumand that VETV has the discretion to decide howto allocate that sum among the various expenses inits budget.With regard to VETV's Federal funding fromCPB, the record indicates merely that those fundsbecome available in October each year. 5 As toVETV's private funding, the record indicates onlythat VETV has its fund-raising auction in aboutMarch of each year and that those funds do notbecome available until about May of each year.There is nothing in the record to indicate theamount, the source, the timing, or the predictabilityof any of the other private donations received byVETV each year.3. The Union's certification and subsequentnegotiationsOn October 26, 1978, the Union was certified asthe exclusive collective-bargaining representativeof a unit of about 25 employees in the engineering,production, and program departments at Respond-ent's VETV facilities. On or about November 20,1978, the Union requested Respondent to bargainabout the wages, hours, and working conditions ofthe unit employees.The first bargaining session occurred on Decem-ber 4, 1978, and lasted about 1 hour. AttorneyArthur Menard was the spokesman for Respondentat this and all later bargaining sessions. At thismeeting, general ground rules were discussed, andthe Union presented its proposals on all itemsexcept wages to Respondent. 16The Union statedentered into [UV] was given a lot of land adjacent to the [propertyin question] which will be used by the IVETV] system. It is the rec-ommendation of the Committee that [UV] should continue with theplan to purchase the lot ..and after a duration of time if it is notneeded by the VETV] system. it can be sold.lThe trustees then oted to purchase the land for $2,750. ith "the coststo be charged to unassigned Plant Funds."s1 Presumably, this is based on the beginning of the Federal fiscalyear, which runs from October I to September 3016 The particular proposals discussed at this meeting included. interulia. retention of the present 7-1/2 hour workday and 37-1/2 hour work-Continued250 UNIVERSITY OF VERMONT/VERMONT EDUCATIONAL TVthat, after reviewing the lists of present salaries forunit employees provided by Respondent, it wouldprepare a wage proposal "with some sort of a per-centage increase" and also "a time and grade pro-posal."The second bargaining session occurred on De-cember 19, 1978, and lasted about 3 hours. At thismeeting, Menard stated that Respondent had re-viewed the Union's proposals and was ready topresent its counterproposals to the Union. Menardthen made the following statement as to Respond-ent's bargaining position:Before getting into our proposals, there issomething you should understand. You shouldunderstand that the TV station is a unit of theUniversity of Vermont....So in terms of all the policy judgmentswe are going to make, to a great extent, theyare going to be informed by UVM policy. Isay this because I want you to understandfrom the outset where we are coming from.When you consider our proposals you mustconsider three things: (I) the fact that the Uni-versity has already established liberal fringepolicies for its employees; (2) University paypolicies; (3) University concerns regardingmanagement rights and artistic questions andissues pertaining to Union security.The Union then went over Respondent's coun-terproposals, noting its strong objections to particu-lar proposals" but only minor objections to otherproposed language.18The Union emphasized itsproposal for time-and-a-half overtime pay after a 7-1/2 day or a 37-1/2 hour week, noting that thiswas its only proposed change in present practicesother than job posting. The Union also stated thatone of its main concerns was union security, eitherweek, I week advance posting of schedules, I week posting of job sacan-cies within VETV before outside applications are considered. monthlymeetings between stewards and management, retention of the existingUV personnel policies as to leave (for sickness. maternity, funerals. juryduty, military service, emergencies, etc.). retention of existing UV per-sonnel policies as to discipline with an explicit definition of "just cause."retention of UV's present tuition policy, paid medical insurance, upgrad-ing present life insurance to two times annual salary. a clothing allo-ance up to $200 a year for transmitter employees,. and a food allosa;nceup to $25 a week for transmitter employees.17 The Union objected, inter alia, to the folloss ing proposals hb Re-spondent: a 40-hour rather than the present 37-1/2 hour ssorkweek. a 6-month rather than the present 4-month probationary period, a broad man-agement-rights clause. a lower wage rate for probationary employeesthan for other employees at the entry level, elimination of the presentfloating holiday. straight time rather than time and a half fr employeeswho work on scheduled holidays, and paid sick leave with accumulalionlimited to 60 days rather than the present unlimited accurnulation of sickdays.[' The Union suggested limited changes in Respondent's propo:sals asto the grievance procedure, union communications with employees atwork, the no-strike clause, layoff and recall, the "zipper" clause. anti theduration of the contract.with or without dues checkoff. Menard noted that,if Respondent agreed to dues checkoff, it wouldhave to charge the Union the same fees it chargedall other outside organizations for input into theUniversity computer, which were $150 initially and$80 a year thereafter. Menard suggested that sinceunion security was important to both parties, it wasprobably better to defer it along with the wage in-creases until later. Menard suggested they focus onmanagement rights at the next session, and theUnion stated it would present its wage proposalsthen. Menard ended this session by stating:I foresee three problem areas. First, manage-ment rights.... Second, union security is avery big problem. .... Third, pay will be aproblem. You are aware of what the Universi-ty pay policy is now.The third bargaining session occurred on De-cember 20, 1978, and lasted about I hour. At thismeeting, Menard agreed to make certain changes inRespondent's proposed management-rights clause;discussed his objections to the Union's proposedjob descriptions and to its proposal on scheduling;and indicated his basic agreement with the Union'sproposed clauses on preservation of unit work andseniority. The Union presented its wage proposalsat the end of the meeting.The fourth bargaining session occurred on Janu-ary 9, 1979, and lasted about 6 hours. At this meet-ing, Menard presented Respondent's new counter-proposal on contract language. The Union agreedto sign off on numerous clauses in Respondent'sproposed contract,iobut noted that further discus-sion was needed on other provisions.20The Unionagain proposed time-and-a-half overtime pay fortime worked over 7-1/2 hours per day and re-newed its proposals on clothing and food allow-ances and travel time for transmitter employees.There was no discussion of union security or of theUnion's wage proposals.The fifth bargaining session occurred on January22, 1979, and lasted about 45 minutes. Menard out-lined certain changes in Respondent's proposals. Inparticular, Menard proposed to increase the com-pensation of transmitter employees as requested bythe Union, by giving each eligible employee $900per year prorated over a 12-month period foril The parties agreed. inter alia. to clauses pro iding fir dues checkoff.the same s:age rates for probatlion:ar employees as for tother emplo.ees,a 4-mnonth probationary period. a 37-1/2 hour workweek. time-ald-i-halfosertime pay after 37-1i/2 hrs. a griesNance and arhbilralion proe-edlur.,discipline fir "Just causc.'the ulhloril , of unilon represenlatixes. cnller-it. I;s,off and recall. tuition polic .funceral lealc. duration, arld rcncx al2t .cfi penr for flilrher discussionl \,O.ere c laiul .Iclllg \kith manage-meilt rights. shift scheduling. limited accumuilatill oif paid Ick 1caie.penllslon. iliedical iLsir:alice. ainlmtlll f life ilsirallti. p.J.meCI t for ptlrdull. atid strikes251 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtravel, meals, and uniforms; to drop the demandthat the Union pay the cost of dues checkoff; andto pay time-and-a-half for hours worked on ascheduled holiday.21Menard then made this state-ment as to wages:On the question of salaries, let's review thecurrent state of the budget. As nearly as wecan determine, the average salary for ETV is$8,394. An average salary increase of $550 wasrecently granted. That came out to an averageof 6.4% for the last fiscal year. By college anduniversity standards in this area, such a raisereally stands these employees in very goodstead.As you may know, from the last AAUPreport, salaries in Vermont were less thanother states. The percent increase for employ-ees was generally a great deal below what oc-curred here.The budget for 1979-1980 has been submittedby ETV to the Administration. Concurrentlythe entire budget was sent by UVM to theState. The budget of ETV is separate from theUniversity, I must emphasize that. The Gover-nor has now submitted his recommendations tothe legislature....The legislature will act on these mattersApril 1, and funding will be implemented inthe new fiscal year as of July 1, 1979.Menard then described the three sources forVETV's funding...In the current year cuts were necessary tokeep the budget balanced. So we are in ashortfall situation.Thus, we think the proper approach is to enacta re-opener so that we can take into considera-tion union demands before our budgetary allo-cation takes places [sic]. That has to be donebefore June when the Board of Trustees ap-proves the budget. So we would propose awage re-opener which takes place on April 1.Needless to say, this is not very far away....What we are saying is that we do not cur-rently have non-expended items. However,with new appropriations in April, we can ne-gotiate with the Union over how to spend thismoney. That's the fairest and the only propos-al we can make to you regarding salaries.21 Menard also agreed to I-week advance posting of schedules, equita-ble distribution of overtime, and the present policy of unlimited sickleave accumulation.The sixth bargaining session occurred on Febru-ary 8, 1979, and lasted about 2 hours. Menardopened the meeting by stating:...We now want to put forth our final pro-posal. ....First of all, on wages, we, frankly, do not seehow we can deviate from the April 15 reopen-er proposal. At this point in time, our expendi-tures are pretty well fixed. Our budget goesfrom July 1 to July 1. Based upon inflationand increased operating costs and other things,the President ...is seeking a $736,000 appro-priation for fiscal year 1980 and an $815,000appropriation for fiscal year 1981. The Gover-nor is seeking $697,700 for fiscal year 1980 and$725,600 for fiscal year 1981. So, there's likelyto be a substantial difference between whatwas requested and what will be received.To summarize my position, we have not takena fixed position with respect to how thatmoney should be distributed. It might be dis-tributed across-the-board, or across-the-boardwith an inequity adjustment, or across-the-board with a merit adjustment. All this can benegotiated. ...Our position is that if this were done on April15, we will know what funds we will get fromthe state appropriations, we will have had ourfund-raiser in March, and we will have thefunds available from the auction in May.These funds will not be available before thistime. As to the federal government funds, theydo not again become available until October. Imust emphasize that we have no uncommittedfunds right now. Right now we have costswhich are fixed.The following exchange then occurred betweenMenard and Union Representatives John Carr,Fletcher Fisher, and Brian Marshall:Carr: What is the purpose of waiting untilApril 15 if you don't know what directionyou're going to go in now? We don't carewhether we wait until June, but we want itto be retroactive.Menard: You are asking us to commit re-sources that we don't have.Carr: Why can't you look at the history andmake an approximation?Menard: Because I just don't know.Carr: I'm sure there are people in the Univer-sity who have a good idea of what they're252 UNIVERSITY OF VERMONT/VERMONT EDUCATIONAL TVgoing to end up with. Why do you have towait for the legislature?Menard: We don't have uncommitted re-sources.Carr: What I am saying is that the Universityhas knowledge of where the money comesfrom and how much.Menard: I can say to you that I think that itshould be between 6 and 8-1/2%.Carr: Whatever the real dollars turn out to beis the University willing to make it retroac-tive until February?Menard: I can't answer that. We're talkingabout a variation of 50 to $100,000. It willdepend on the mood of the Legislature andthe people. Suppose we settle at 8-1/2%without retroactivity?Carr: Is the University willing to go retroac-tive regardless of the percentage amount?Menard: ...We are not set on the questionsof retroactivity or progression. I cannot bar-gain until I know how much we have tobargain with. I don't have a fixed position.Fisher: If it is possible to come up with the at-torney's fees they're paying, why don't theyhave the money for these things?Menard: You are operating on two assump-tions. One, that that amount of money is sig-nificant and two, that it has been paid.Carr: My feeling is that anyone who has gonethrough this year after year knows what'sgoing down.Menard: The President's assumption is theamount on July I will be 8-1/2%. If he getsit, you know that it does not preclude re-troactivity nor the shifting from one line toanother.Carr: You only get 41% from the state.Menard: That can vary by $100,000.Carr: Forget the money. We still want toknow about wage progression. This groupmay be willing to listen to April 15 if wehave some kind of progression. We can putto bed the wage progression question.Menard: All those mean money. I don't knowwhat money we have.Carr: That's why I say to you that someone inthe University has the ability to figure thisout.Menard: The President would breach his fidu-ciary duty if he were to commit resourceshe doesn't have. He cannot do that. No canthe Board of Trustees.Marshall: No one knows what the state willappropriate, but most people know within asmall range what it is likely to be. The Uni-versity must and does make commitmentsbased on things before they know what theappropriations will be. But I am saying isthat for normal budgetary purposes, it is notunusual to commit funds before you havethem. If you can do so for other items, whynot here?Menard: Because those are not legal commit-ments. Commitments in the collective bar-gaining context are legally enforceablebefore the NLRB and the courts. What youare talking about is not.Marshall: Is it legal for the University to leaseland 5 years in advance?Menard: I am only a labor lawyer. I don'tknow anything about real estate. I had toretain a lawyer myself to purchase myhouse.Marshall: I think you know that the Universitycan do that.Menard: What I know is that I cannot make acommitment that it is [sic] legally bindingfor which I have no funds.Menard then presented Respondent's final propos-als as to other items on which the parties still disa-greed.22Menard proposed time-and-a-half over-time pay for hours worked over 10 hours per day(rather than 12 hours as Respondent had originallyproposed), and the Union countered with a propos-al for overtime after 8 hours. Menard rejected thisproposal, stating, "Right now we are paying$30,000 a year for overtime for the bargaining unit.If you add overtime in excess of 8 hours, our bestestimate is that it will run us an extra $10,000 ayear and that simply is a cost we cannot afford."The Union stated it would present Respondent'sproposals to its membership, noting that rejectionof the proposals would authorize a strike.The seventh bargaining session occurred onMarch 6, 1979, and lasted about 1 hour. Menardopened the meeting by noting that a strike votehad been taken and proposed "modified agencyshop" language to break the deadlock. As towages, Menard stated:Z2 These included, tinter alia. minimum hours and mileage fr call-hack.duration of the contract mnaintenance of membership, jand job posting.253 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe know something now that we didn't knowthe last time we met, and that is that the Ap-propriations Committee of the Legislature hasmade a recommendation with respect to ETVappropriations. We can draw a conclusionfrom that as to what the Legislature may do.However, we do not want you or your Com-mittee to be misled. The fact that a recommen-dation has been made does not change our po-sition. It would be against our fiduciary re-sponsibility to make a wage increase offer atthis time.Union Representative Carr responded by proposing"modified Union shop" language and furtherstated:I also propose that we discuss and negotiatewages based upon the recommendations of thelegislative Appropriations Committee. I pro-pose that we negotiate based upon the currentrecommendation and that the Union and theUniversity use whatever means possible to getthat recommendation passed by the Legislatureas a whole.If that appropriation is not passed, then wecould renegotiate depending on whatever ap-propriations come through.Menard rejected the Union's proposals, and theUnion stated the strike would begin that night.23The eighth bargaining session occurred onMarch 22, 1979, and lasted about I hour. Both Re-spondent and the Union indicated that their posi-tions had not changed.The ninth bargaining session occurred on April16, 1979, and lasted about 1 hour. Menard openedthe meeting by stating he was prepared to makeRespondent's initial offer on wage increases,24buthe wanted to know the basis for the Union'sdemand for retroactivity since the unit employeeshad already received a raise during the currentfiscal year. The Union responded that the last raisewas really for the previous fiscal year, and Menarddisagreed. Menard then offered a 5-percent wageincrease, effective July 1, 1979. After some discus-sion of the source of VETV's funding and ofwhether UV could provide VETV with funds tocover retroactive wage increases, Union Repre-sentative Carr stated:If we do not get the money until July 1, that isokay. We understand that you might not have2: The strike lasted ahout 2 months. All striking employees s ere rein-stated upon their unconditional offers to return to work2 Apparenlly the legislature had approved VETV', appropriation bythe time of this meeting, although the record does nol reveal the d(late onwhich this occurred.the money until then. If you do not pay untilJuly I for obligations incurred under this pro-gression proposal before that date, that isokay. As long as it is paid on July 1.The 10th bargaining session occurred on April24, 1979, and lasted about 3 hours. Menard pro-posed a classification system with progressionamong several grades and a list of equity adjust-ments for specific individuals. The Union ques-tioned Menard as to what prevented UV "fromkicking in money from other areas" to pay forVETV's wage increases, and Menard promised togive the Union a copy of the UV counsel's legalopinion on this matter. Because of the Union's ob-jections, Menard withdrew his classification pro-posal and substituted a proposal on specific equityadjustment increases, averaging 8 percent with aminimum of 5 percent.25The Union rejected thisproposal. Menard ended the meeting by stating,"the University feels it has made a fair and equita-ble offer. Even if the funds could be diverted, theywould not be."On April 28, 1979, the UV trustees approved aVETV operating budget of $1,772,000 for fiscalyear 1979. The record does not reflect the exactappropriation approved by the legislature forVETV for fiscal year 1979.The 11th bargaining session occurred on May 3,1979, and lasted about 3-1/2 hours. Menard pro-vided the Union with a copy of the UV counsel'slegal opinion on diverting UV funds to VETV.26After some discussion of wage proposals, Menardmade a final offer of a 7-percent across-the-boardincrease with an additional 1.5 percent of total pay-roll to be used for equity adjustments to specific in-dividuals, effective July 1, 1979.27 The Union ac-cepted this offer, subject to working out how the1.5-percent adjustments would be distributed.Sometime thereafter, the parties signed a collec-tive-bargaining agreement effective February 1,1979, through June 30, 1980.B. Contentions of the PartiesThe General Counsel contends that during theperiod from February 8 to April 16, 1979, Re-spondent refused to bargain with the Union con-cerning wages, a mandatory subject of bargaining,and thus violated Section 8(a)(5) of the Act. The2 , Menard stated the cost of this proposal was about $20000. com-pared o $5t.(X)0 for the Union's last proposal."1I his opinion, dated May 2. 1979, concludes that use of UV's generalfunds to support VETV would he a breac;h of fiduciary responsibility.since such use would not be in keeping with UV's specific charter pur-pioses hosxver. the opinionll also note that "Nowhere is such use of Uni-versity funds specifically prohibited27 Mcnal;rd indicated that the cost of this proposal would he abouts21)(XX).254 UNIVERSITY OF VERMONT/VERMONT EDUCATIONAL TVGeneral Counsel argues that the reason advancedby Respondent as an excuse for its refusal to bar-gain about wages at that time is not sufficient tojustify Respondent's conduct in refusing any dis-cussion of this mandatory subject of bargaining.The General Counsel notes that, although Re-spondent claimed it had no currently uncommittedfunds and would therefore breach its fiduciary dutyby making any legal commitments of money beforethe state legislature took final action on its appro-priation in April, the Union offered to make anybargaining on this subject contingent upon legisla-tive approval of the funds requested by Respond-ent. The General Counsel contends that, in light ofthe Union's offer to bargain tentatively, Respond-ent's adamant refusal to even discuss wages with-out the necessity of making any legal commitmentswas unreasonable. Finally, the General Counselcontends that, even though the parties subsequentlyagreed upon a contract, that fact does not renderRespondent's earlier refusal to bargain moot.Respondent notes that the Board has held that anemployer does not violate Section 8(a)(5) simplybecause it is unwilling or unable to grant a wageincrease. Respondent contends that it never refusedto discuss wages but rather merely refused to makean offer to increase wages because of the unavaila-bility of any funds for that purpose. Furthermore,Respondent contends that it acted reasonably inproposing that the wage issue be deferred until thelegislature acted on its appropriations request, sinceit honestly believed that negotiating prospectivelyor granting a wage increase before funds were ap-propriated could constitute a breach of its fiduciaryresponsibilities toward the citizens of Vermont, forwhom it operates the University, using the taxpay-ers' money. Respondent also argues that it didmake a wage offer in its first set of proposals,which referred to an attached wage schedule pro-viding for a wage reopener on April 15, 1979,when increases would be negotiated. Finally, Re-spondent urges the Board to ignore the Vermontstatute on collective bargaining for state employ-ees, submitted by the General Counsel as part ofthe stipulated record herein, because under thedoctrine of Federal preemption that statute clearlyhas no application whatsoever to employees of em-ployers over which the Board has asserted jurisdic-tion.C. Analysis and ConclusionsSection 8(d) of the Act defines the duty to bar-gain collectively as the obligation of the parties "tomeet at reasonable times and confer in good faithwith respect to wages, hours, and other terms andconditions of employment .. .." It is well estab-lished that an employer's refusal to bargain aboutany matter which is a mandatory subject of bar-gaining under Section 8(d) (such as wages) and asto which the union seeks negotiations constitutes aper se violation of Section 8(a)(5) of the Act, re-gardless of the employer's overall subjective goodfaith in bargaining.28However, Section 8(d) alsoprovides that the duty to bargain "does not compeleither party to agree to a proposal or require themaking of a concession ...." Therefore, theBoard has held that, where an employer engages inbargaining but remains unwilling to make an offerto increase wages or otherwise raise its economiccosts, this fact alone does not establish a violationof Section 8(a)(5). without other evidence of theemployer's bad faith.29 Thus, the Board draws adistinction between cases in which the employerrefuses to engage in any bargaining on a mandatorysubject, where proof of overall bad faith is not re-quired to find a violation, and cases in which theemployer merely engages in hard bargaining on amandatory subject, where proof of overall badfaith is required to find a violation.The first question here is, therefore, whether Re-spondent refused to bargain over wages until Aprilor merely made an initial offer of no wage in-crease. Having considered all of the evidence inthe record, we find that Respondent did not actual-ly refuse to discuss wages until April but rather en-gaged in hard bargaining on this subject, claimingthat it was both unable and unwilling to offer awage increase until that time.Thus, at the second bargaining session on De-cember 19, 1978, before the Union presented itsfirst wage proposals, Respondent's spokesman,Menard, stated that Respondent had already estab-lished liberal fringe policies for its employees andthat pay would be a problem because of Respond-ent's present pay policies. Menard suggested thatthe wage increases be deferred along with unionsecurity until later as these issues were important toboth parties; however, he did not indicate any in-tention of refusing to consider or discuss theUnion's wage proposals when they were presented.The Union handed Respondent its specific wageproposals at the end of the third bargaining sessionon December 20, 1978, but there was no discussionof these proposals or of specific wage rates ateither this session or the fourth bargaining session2' See ..L.R.. BRnt Kat., d/h/a Willionamsbhurg Se Products Co.,3h( U.S 736 (192).M2,Middleburv Manor .N'urging and Con,valescent IHonm. 224 NLRH 1038(1976)- Jack Liprn.t. li a., d h a .nericcan Sanilar Wipe rs Comnpan. 157NIRBH 1092 (1966). See alt. Brtouad,ary lopipal.Ilc.. 244 NLRB 341. 354-355 (1979); Church Point 4iholaih/ Grocery Company. Inc.. 215 NRB5(1( (1974), enfd. 538 F 2d 1199 5th Cir 197h): ne A.pparel. In. 208NLR h601 (1974). nfd 58 F 2d 13h (5h Cir 1975)255 DECISIONS OF NATIONAL LABOR RELATIONS BOARDon January 9, 1979. At the fifth bargaining sessionon January 22, 1979, Menard responded to theUnion's wage proposals, stating that Respondenthad recently granted a salary increase of $550,which came out to an average of 6.4 percent forthe fiscal year; that this increase and the employ-ees' salaries compared favorably with the increasesand salaries paid to employees at other universitiesin Vermont; that for the current fiscal year Re-spondent had had to make cuts in its expendituresin order to keep its budget balanced; that Respond-ent did not presently have any nonexpended funds;that Respondent's budget for the next fiscal yearwould be acted upon by the state legislature onApril 1; and that, therefore, Respondent proposed awage reopener to take place on April I when itcould take the Union's demands into accountbefore allocating the budgetary funds. There wasno discussion of specific wage rates at this meeting.At the sixth bargaining session on February 8,1979, Menard presented Respondent's "final pro-posal," stating that, as to wages, Respondent couldnot deviate from the April 15 reopener proposalsince its expenditures were fixed and there waslikely to be a substantial difference between the ap-propriation requested and what was actually ap-proved by the state legislature. When questionedby the Union as to whether Respondent would bewilling to make any wage increase negotiated afterApril 15 retroactive to February 1, Menard saidRespondent could not commit resources it did nothave. When asked why Respondent had to wait forthe legislature to act, Menard again stated it wasbecause Respondent did not have any uncommittedresources. Finally, at the seventh bargaining sessionon March 6, 1979, Menard noted that, although theappropriations committee of the legislature had al-ready made a recommendation as to the amount ofVETV's appropriation, Respondent still took theposition that it would breach its fiduciary duty if itmade a wage increase offer at that time.By these statements, Menard consistently indicat-ed that Respondent was unable to pay any wageincrease until the legislature acted on its appropri-ation request. Further, in addition to establishingthat Respondent could not afford to pay a wage in-crease at the present time, Menard made it clear bythe above statements that Respondent was unwill-ing to offer any wage increase for the present fiscalyear, because it had just granted its employees asubstantial wage increase and because it felt that itsemployees' salaries were already competitive withthe salaries of other employees in the area.30Thus,3 Menard's statements noted above also implicitly indicate that Re-spondent was unwilling to operate at a deficit or borrow money fromUV in order to pay an immediate wage increase. This position was laterwe find that Respondent merely engaged in hardbargaining on the issue of wage increases, by pro-posing no wage increase until the next fiscal year.By such conduct, therefore, Respondent has notcommitted a per se violation of Section 8(a)(5);however, we must still determine whether there isother evidence of Respondent's bad faith whichwhich would warrant a finding that Respondentviolated Section 8(a)(5).Considering all the circumstances of this case,we conclude that there is insufficient evidence inthe record to find that Respondent exhibited over-all bad faith in bargaining with the Union. We notethat, while Respondent took a firm position on theissue of an immediate wage increase, it made nu-merous concessions during the early bargaining ses-sions as to the Union's other proposals and evenreached agreement on several minor economic mat-ters.31 Further, Respondent told the Union that itwould offer a substantial wage increase after only ashort delay of about 2 months, giving specific rea-sons necessitating this delay as noted above andpredicting a specific range of 6 to 8-1/2 percent forthe eventual wage increase based on its anticipatedfunding. We also note that, in proposing no imme-diate wage increase, Respondent offered a wage re-opener on a specific date in April, thus indicatingan intent to reach agreement with the Union on acontract at the present time rather than delayingany final agreement until its funds became availa-ble. Although the Union did not agree to this pro-posal of a wage reopener in April, Respondentcontinued to exhibit its good faith by promptlymaking an offer of a 5-percent wage increase at theninth bargaining session on April 16, 1979, afterlegislature had approved its funding. Finally, aftertwo more bargaining sessions Respondent agreedto a wage increase which averaged 8.5 percent,and a contract was signed.In our view, Respondent's refusal to agree inFebruary to an immediate wage increase does notrise to the level of bad faith even when consideredmade explicit during bargaining over the actual amount of the wage in-crease. At the 10th bargaining session on April 24, 1979, after Respond-ent had made its initial proposal on specific wage increases, the Unionasked what prevented UV "from kicking in money from other areas" topay for VETV's wage increases. Menard responded, "the University feelsit has made a fair and equitable offer. Even if the funds could be divert-ed, they would not be."31 Thus, on January 22, 1979, Respondent agreed to increase the com-pensation of transmitter employees by $900 a year for travel, food, anduniform expenses; agreed to check off union dues without requiring theUnion to pay the S150 cost for input into the UV computer; and agreedto pay time and a half rather than the present straight time for hoursworked on a scheduled holiday. Respondent also negotiated with theUnion about time-and-a-half overtime pay. On February 8, 1979., Re-spondent made a concession on this issue by proposing time and a halffor hours worked over 10 hours per day, rather than over 12 hours as ithad originally proposed.256 UNIVERSITY OF VERMONT/VERMONT EDUCATIONAL TValong with its proposal for a wage reopener 2months later, since there is evidence that Respond-ent bargained in good faith on all other matters.The General Counsel contends, however, that Re-spondent's rejection of the Union's offer on March6, 1979, to make any bargaining proposal about awage increase contingent upon legislative approvalof all funds requested by Respondent was unrea-sonable and therefore constituted bad faith. We donot agree. Although the Union's offer was a rea-sonable attempt to persuade Respondent to changeits position about proposing an immediate wage in-crease of some amount, as we have mentionedabove, the Act does not require that Respondentaccede to the Union's proposal. This holds espe-cially true where, as here, Respondent has indicat-ed its good faith by its bargaining conduct overalland has specifically claimed an inability to pay anywage increase at the present time.Furthermore, we find that, even if Respondentwere mistaken in its assertion that it could not le-gally commit any funds before the legislatureacted, the mere fact that it made this assertion injustifying its hard bargaining stance with regard toa wage increase does not constitute bad faith. Thus,we note that Respondent gave several other sub-stantial reasons for its firm position on a wage in-crease, including its present inability to pay such anincrease; that Menard only raised this issue as a jus-tification for Respondent's position late in the bar-gaining, after emphasizing the other reasons and inresponse to questioning from the Union as toVETV's ability to operate at a deficit or obtainmoney from UV in order to finance a wage in-crease; and that there is insufficient evidence toshow that Respondent made this assertion knowingit to be false. Although the record indicates thatVETV had previously operated at a deficit usingmoney borrowed from UV on several occasions,the record does not reveal whether these deficitsarose because of affirmative commitments made byVETV with the intention of exceeding its budgetor merely due to unexpected price increasesbeyond VETV's control. Moreover, the fact thatVETV had previously operated at a deficit, forwhatever reasons, does not necessarily impose a re-quirement on Respondent that it agree to do soagain in order to pay for a wage increase.In concluding that Respondent exhibited overallsubjective good faith in bargaining with the Unionin this case, we have considered the fact that theparties herein were engaged in bargaining for afirst contract and that therefore Respondent'sbudget for this transition period had not been cal-culated with the cost of the Union's demands inmind. In addition, we note that there is no evi-dence in the record to show that Respondent indi-cated any intention to use the same bargainingstrategy in the future in order to delay negotiationspending actual receipt of its funding. On the con-trary, Respondent actually agreed to a contractbased on its anticipated budget for the next fiscalyear, after only a short delay and without condi-tioning implementation of the contract on the re-ceipt of funds at a later time from its other sourcesof funding (the Federal Government and privatedonations).32Further, it is clear that Respondentintended to avoid a recurrence of the particularproblem involved in this case, since the contract towhich it agreed was effective only until June 30,1980, and thus coincided with the end of its nextfiscal year. Therefore, any suggestion that Re-spondent either could or would defer future bar-gaining on wages indefinitely, by insisting on wait-ing until it knew exactly what funds it would actu-ally receive from each separate funding source atthree different times of the year, is purely specula-tive.Accordingly, we find that, in all of the circum-stances of this case, Respondent did not violateSection 8(a)(5) and (1) of the Act by refusing topropose or agree to an immediate wage increase.33CONCLUSIONS OF LAW1. Respondent University of Vermont/VermontEducational Television is and has been at all timesmaterial herein an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) ofthe Act.2. International Brotherhood of Electrical Work-ers, Local 42, AFL-CIO, is and has been at alltimes material herein a labor organization withinthe meaning of Section 2(5) of the Act.3. Respondent has not violated Section 8(a)(5)and (1) of the Act as alleged in the complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complant be,and it hereby is, dismissed in its entirety.MEMBER JENKINS, dissenting:Contrary to my colleagues, I agree with theGeneral Counsel's contentions that Respondentviolated Section 8(a)(5) of the Act by refusing to" We agree with the General Counsel, however, that Respondent's al-leged refusal to bargain in good faith did not become moot merely be-cause the parties later signed a contract.33 In reaching this conclusion, we have not considered the Vermontstatute on collective bargaining for state employees since we agree withRespondent that the statute has no application to this case.257 DECISIONS OF NATIONAL. LABOR Rl.ATIONS BOARDbargain with the Union about wages from Febru-ary 8, 1979, until April 16, 1979. Prior to February8, Respondent and the Union engaged in ive nego-tiating sessions. At the end of the third session, onDecember 20, 1978, the Union presented its pro-posal on wages. At the fifth bargaining session, onJanuary 22, 1979, Respondent refused to bargainabout wages and requested that the parties agree toa wage reopener for April 1, so that wages mightbe negotiated at that time. Respondent defended itsposition by stating that it already had committed itsresources for the current fiscal year expiring at theend of the following June, and in fact was in a"shortfall" situation which had required certainbudget cuts. Respondent further explained that itsfunds came in roughly equal parts from the FederalGovernment, from the state government, and fromprivate sources such as donations and auctions. Inseeking the delay on wage negotiations until thefirst of April, Respondent noted that by that timethe state legislature would have acted on its appro-priations request and that these additional fundswould then be available for the following fiscalyear beginning July 1, 1979. At the following nego-tiation session on February 8, 1979, Respondent re-fused to deviate from its reopener proposal,:'4reemphasizing that it had no uncommitted funds atthat time.At first blush, Respondent's position that fiscalconstraints prevented it from being able to offerany wage increase until April has a ring of credibil-ity. Indeed, the majority concludes that Respond-ent did not actually refuse to discuss wages untilApril, but only engaged in hard bargaining by re-fusing to offer a wage increase prior to that time.A closer analysis of the record, however, showsthat Respondent steadfastly refused to bargain overwages until a future date selected to suit only itsconvenience, substantially disrupting the process ofnegotiations without lawful justification.Respondent's operations historically have beenconducted on the basis of a fiscal year commencingJuly 1. At least 6 months prior to the start of eachfiscal year, Respondent and the University of Ver-mont prepare a tentative budget for Respondentand submit it to the state governor's office in sup-port of an appropriations request. The Governorreviews the budget and the appropriations requestand submits this information, along with his ownrecommendation to the state legislature. Sometimelater, apparently in March or April of each year,the state legislature acts on these requests and ap-:4 The minutes of this nIegotiation session indicate that Respondentchanged the date of the reopener to April 15, although it earlier had re-quested an April 1 reopener. The record does not indicate the exact basisfor this modification.propriates money to be made available in a lumpsum and on an unrestricted basis for the start of thenext fiscal year. Thereafter, the final, detailedbudget is prepared for the approval of the Univer-sity's board of trustees no later than the followingJune.As stated above, Respondent's income is derivedfrom three sources, Federal, state, and private. Ofthese three, the state appropriations are the onlyfunds which Respondent has claimed to have anysignificant control over,'35 apparently due to itsability to provide input into the legislative processor the obligation of the legislature subsequently tosupply the funds allocated in the appropriation.The funds from private sources and the FederalGovernment are made available in May and Octo-ber, respectively. Despite the initial uncertaintyover the amount of any of its funding, Respondentis able to prepare a tentative budget at least 6months prior to the start of the fiscal year. It ap-pears that uncertainty as to a substantial portion ofits funding persists even after the preparation of thefinalized budget, at least with respect to the Feder-al funding to be made available in October.36Against this background, it is apparent that theUnion's certification as bargaining representativefor an appropriate unit of ETV employees on Oc-tober 26, 1978, and the ensuing contract negotia-tions resulted in certain difficulties for the parties'willingness or ability to negotiate any immediateeconomic changes. The Union never contested Re-spondent's claim on January 22, 1979, that it cur-rently had no nonexpended income, and the Unionexplicitly conceded on February 8 that it was will-ing to wait until June, in apparent reference to thestart of the next fiscal year, for any wage increasesto be applied retroactively. Accordingly, as of Feb-ruary 8, the Union's request for wage negotiationsentailed no reformulation of Respondent's currentbudget, but was directed only at the allocation offuture income. Respondent, on the other hand, re-fused to negotiate regarding wages until April,when it claimed the uncertainty regarding state ap-propriations would be resolved. Respondent con-tinued to insist on the April reopener even after thestate legislature's appropriations committee had:: As Respondent's negotiator stated at the January 22, 1979, session:As far als the money front private sources is concerned, that moneyis simply a function of what the University can do. There is littlecontrol here, Also. ETV has little control over what the federal gov-ernment will do. As far as the State is concerned, the appropriationis a lump sum amount.:" Although the record is unclear. it appears that the amount of pri-sate funding is ascertainable sometime between March and May. andtherefore may he relied on prior to final approval of the budget in June.However, Respondent never claimed that it ould knos the amount ofprivate funding available for the next fiscal year at any time prior to therequested reopener date25 UNIVERSITY OF VERMON'T/VERM()N- E)U'CA'IO(NAL TVacted on the ETV request in early March, and de-spite the Union's proposal to negotiate on the basisof that committee's recommendation, with a provi-so that renegotiations occur should that recommen-dation not be followed by the full legislature.Although some of the uncertainty regarding Re-spondent's funding obviously would have beeneliminated had the Union agreed to Respondent'sdemand that it delay wage negotiations for severalmonths, it is apparent that such a delay would nothave substantially advanced Respondent's assertedfiduciary interest in being assured that it wouldmake no commitments which would exceed itsincome. Respondent's budget for the upcomingfiscal year, as approved, totaled over $1,700,000,out of which only approximately $700,000 was pro-vided by state funding. The remaining $1 millionfrom private and Federal sources had not becomeavailable, was admittedly not within Respondent'scontrol, and the record fails to indicate when Re-spondent first could rely with certainty on theexact amount of such funds, prior to their respec-tive receipt in May and October 1979. According-ly, Respondent's negotiator's statement at the Feb-ruary 8, 1979, negotiation session that, "I cannotbargain until I know how much we have to bar-gain with," could have been used to delay wagenegotiations for up to 8 months, until the receipt ofFederal funds. Although Respondent sought only a3-month delay in wage negotiations, it has failed toshow how funding uncertainties attributable tostate funding prevented it from being able to dis-cuss wages at any time prior to the proposed re-opener date. The record clearly indicates Respond-ent had definite expectations regarding the prob-able amount of state funding and what its positionon wage increases would be at the time of the pro-posed reopener. On February 8, Respondent's ne-gotiator stated that negotiated wage increasesshould be between 6 and 8.5 percent. Given thatthe existing payroll for the 21-23 unit employeeswas well under $250,000, Respondent's maximumsuggested increase would have totaled between$15,000 and $21,000 on a yearly basis. While theUnion's initial wage proposal exceeded this sum,Respondent has not been about to justify why it re-fused even to discuss its more limited wage in-crease prediction. Given that the maximum sug-gested wage increase of 8.5 percent would haveamounted to less than 1.5 percent of Respondent'sbudget, Respondent's professed fear of overspend-ing its income is not sufficient justification to war-rant its total refusal to discuss wages, particularlyas the requested delay would not have resolved thecontinuing uncertainty about Federal and privatefunding, representing approximately 60 percent ofits budget. In any event, Respondent admitted atthe March 8 negotiation session that any sense ofuncertainty about state appropriations had been ef-fectively eliminated by its negotiator's statementthat:We know something now that we didn't knowthe last time we met, that is that the Appropri-ations Committee of the Legislature had madea recommendation with respect to ETV ap-propriations. We can draw a conclusion fromthat as to what the Legislature may do.Despite this acknowledgment, Respondent contin-ued to insist on the wage reopener.Respondent's own actions during the negotia-tions are also inconsistent with its professed beliefthat it could not negotiate on cost items before thelegislature acted. Respondent agreed to several ofthe Union's proposals which clearly increased itscosts and thus presumably committed funds it didnot currently have available. Thus, on January 22,1979, Respondent agreed to increase the compensa-tion of transmitter employees by $900 a year fortravel, food, and uniform expenses; agreed to checkoff union dues without requiring the Union to paythe $150 cost for input into the UV computer; andagreed to pay time and a half rather than the pres-ent straight time for hours worked on a scheduledholiday. Respondent also negotiated with theUnion about time-and-a-half overtime pay, whichcertainly was a cost item. On February 8, 1979, Re-spondent made a concession on this issue, propos-ing time and a half for hours worked over 10 hoursper day, rather than 12 hour as it had originallyproposed.Unlike Respondent, the Union exhibited a greatdeal of flexibility in reacting to Respondnt's pro-posal for a reopener in April. On February 8, 1979,the Union first indicated that it might be willing tobargain later about the amount of the wage in-crease if Respondent would agree to make anywage increase retroactive; then it indicated a will-ingness to defer the receipt of retroactive wage in-creases until June; and finally it indicated that itmight be willing to bargain later about the amountof the wage increase if Respondent would bargainnow about the Union's time and grade progressionproposal. On March 6, 1979, the Union further of-fered to negotiate about a wage increase based onthe appropriations committee's recommendationbut to make any agreement contingent upon thelegislature approving that recommendation. Despitethese concessions by the Union, Respondent re-fused to discuss wages, retroactivity, or progressionuntil April.259 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent offered no justification for its refusalto bargain tentatively based on its requested appro-priation, and none is apparent from the record. Re-spondent clearly had had enough experience withthe legislative approval of its appropriations re-quests during its 15-year existence to be able topredict approximately how much funding it waslikely to receive and even conceded this fact onMarch 6. Since the Union had offered to make anyagreement conditional on legislative approval ofthe appropriations request and to renegotiate thewage increase if the legislature passed a lower ap-propriation, Respondent would lose nothing by ne-gotiating before April. Respondent's insistence on adelay was clearly unreasonable in these circum-stances and constituted a refusal to bargain in goodfaith.260